Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“First Amendment”) is entered into as of May 11,
2006, by and between the NewTower Trust Company Multi-Employer Property Trust
(fka the Multi-Employer Property Trust), a trust organized under 12 C.F.R.
Section 9.18 (“Landlord”) and Cephalon, Inc., a Delaware corporation (“Tenant”),
in consideration of the mutual covenants contained herein and the benefits to be
derived herefrom.

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a certain Office Lease dated as of
January 14, 2004 (the “Lease”) pursuant to which Landlord leased to Tenant
approximately one hundred thirteen thousand seven hundred forty-nine (113,749)
rentable square feet (the “Initial Premises”) of space on the first, second and
third floors of the building (referred to herein and in the Lease as the
“Building”) located at 41 Moores Road, Frazer, Pennsylvania, commonly known as
Westbrook Corporate Center; and

 

WHEREAS, by letter dated February 28, 2006 from Tenant to Landlord, Tenant has
exercised its right under Paragraph 2.12 of the Lease to extend the term of the
Lease from February 28, 2007 through February 29, 2008 (the “Prior Exercised
Renewal Option”) at the rental rate set forth in the Lease; and

 

WHEREAS, Tenant also subleases an additional seventy-three thousand nine hundred
four (73,904) rentable square feet (as further described in Section 3 hereof and
defined therein as the Expansion Premises) in the Building from Systems &
Computer Technology Corporation (“SCT”) pursuant to a certain Sublease dated as
of March 1, 2004 between SCT and the Tenant, the term of which expires on
February 28, 2009; and

 

WHEREAS, Landlord and Tenant are desirous of amending the Lease to, among other
things (a) further extend the term thereof, and (b) provide that Tenant shall
lease the Expansion Premises directly from the Landlord upon the expiration of
the Sublease, all on the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by both Landlord and Tenant, the parties agree that the
Lease is hereby amended as follows:

 


1.                                       CAPITALIZED TERMS. CAPITALIZED TERMS
THAT ARE USED BUT NOT DEFINED IN THIS FIRST AMENDMENT SHALL HAVE THE MEANINGS
GIVEN THEM IN THE LEASE.


 


2.                                       EXTENSION OF LEASE TERM. THE LEASE IS
HEREBY AMENDED TO EXTEND THE LEASE TERM FROM ITS PRESENT EXPIRATION DATE OF
FEBRUARY 29, 2008 TO FEBRUARY 28, 2015, AND THE DEFINITION OF THE “LEASE TERM”
SET FORTH IN SECTION 1 OF THE LEASE IS AMENDED BY DELETING THE WORDS “AND END
THIRTY-SIX MONTHS FOLLOWING THE RENT COMMENCEMENT DATE” FROM THE FIRST SENTENCE
THEREOF AND SUBSTITUTING IN THEIR STEAD THE WORDS “AND END ON FEBRUARY 28,
2015”.


 


3.                                       EXPANSION PREMISES.


 


(A)                                  EFFECTIVE ON MARCH 1, 2009 (THE “EXPANSION
PREMISES COMMENCEMENT DATE”), LANDLORD HEREBY LEASES TO TENANT, AND TENANT
HEREBY RENTS FROM LANDLORD UPON THE TERMS AND CONDITIONS OF THIS FIRST
AMENDMENT, THE PORTION OF THE BUILDING DEPICTED ON THE PLAN ATTACHED HERETO AS
FIRST AMENDMENT EXHIBIT A AND AGREED BY LANDLORD AND TENANT FOR ALL PURPOSES
UNDER THE LEASE TO CONSIST OF AN AGGREGATE OF APPROXIMATELY SEVENTY-THREE
THOUSAND NINE HUNDRED FOUR (73,904) RENTABLE SQUARE FEET (THE “EXPANSION
PREMISES”), OF WHICH APPROXIMATELY NINETEEN THOUSAND ONE HUNDRED SEVENTY-FIVE
(19,175) RENTABLE SQUARE FEET ARE LOCATED ON THE FIRST FLOOR OF THE BUILDING,
APPROXIMATELY TWENTY-ONE THOUSAND NINE HUNDRED SIXTY-SIX (21,966) RENTABLE
SQUARE FEET ARE LOCATED ON THE SECOND FLOOR OF THE BUILDING, AND APPROXIMATELY
THIRTY-TWO THOUSAND SEVEN HUNDRED SIXTY-THREE (32,763) RENTABLE SQUARE FEET ARE
LOCATED ON

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 


THE THIRD FLOOR OF THE BUILDING. ON THE EXPANSION PREMISES COMMENCEMENT DATE,
THE EXPANSION PREMISES SHALL BECOME PART OF THE PREMISES AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS
OF THE LEASE FOR THE REMAINDER OF THE LEASE TERM.


 


(B)                                 TENANT ACKNOWLEDGES AND AGREES THAT IT IS
AND SHALL REMAIN IN POSSESSION OF THE EXPANSION PREMISES THROUGH THE EXPANSION
PREMISES COMMENCEMENT DATE, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS OF THE
SUBLEASE AND THAT CERTAIN CONSENT TO SUBLEASE DATED MARCH      , 2004 BY AND
AMONG LANDLORD, TENANT AND SCT.


 


4.                                       MODIFICATION OF BASE RENT. BASE RENT
FOR THE PERIOD THROUGH AND INCLUDING FEBRUARY 28, 2007 SHALL CONTINUE TO BE DUE
AND PAYABLE AT THE RATE SET FORTH IN THE LEASE AS IN EFFECT PRIOR TO THIS FIRST
AMENDMENT. ANY OTHER PROVISION OF THE LEASE TO THE CONTRARY NOTWITHSTANDING,
SECTION 1 OF THE LEASE IS HEREBY AMENDED TO PROVIDE THAT BASE RENT FOR THE
PERIOD BEGINNING ON MARCH 1, 2007 SHALL BE AS FOLLOWS:

 

 

 

Applicable

 

Rate

 

 

 

Monthly Base

Applicable Portion of Lease Term

 

Portion of

 

Per/Rentable

 

Annual Base

 

Rent Installment

Beginning

 

Ending

 

Premises

 

Sq. Ft./ Annum

 

Rent

 

(Annual ÷ 12)

March 1, 2007

 

February 29, 2008*

 

Initial Premises Only

 

[**]

 

[**]

 

[**]

March 1, 2008

 

February 28, 2009

 

Initial Premises Only

 

[**]

 

[**]

 

[**]

March 1, 2009

 

February 28, 2010

 

Initial Premises and Expansion Premises

 

[**]

 

[**]

 

[**]

March 1, 2010

 

February 28, 2011

 

Initial Premises and Expansion Premises

 

[**]

 

[**]

 

[**]

March 1, 2011

 

February 29, 2012

 

Initial Premises and Expansion Premises

 

[**]

 

[**]

 

[**]

March 1, 2012

 

February 28, 2013

 

Initial Premises and Expansion Premises

 

[**]

 

[**]

 

[**]

March 1, 2013

 

February 28, 2014

 

Initial Premises and Expansion Premises

 

[**]

 

[**]

 

[**]

March 1, 2014

 

February 28, 2015

 

Initial Premises and Expansion Premises

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------

*Base Rent for the period from March 1, 2007 through February 29, 2008
representing the period covered by the Prior Exercised Renewal Option has not
been amended but is restated in the above table in order to confirm same.

 


5.                                       DEFINITIONS. THE LEASE IS HEREBY
AMENDED BY DELETING FROM SECTION 1 THEREOF THE DEFINITIONS OF BASE YEAR,
PREMISES, PRIME RATE, AND TENANT’S PRO RATA SHARE, AND SUBSTITUTING IN THEIR
STEAD THE FOLLOWING:


 

(a)                                  Base Year:  For that portion of the Lease
Term (i) prior to March 1, 2008, the “Base Year” is calendar year 2004, and (ii)
from and after March 1, 2008, the “Base Year” is calendar year 2008.

 

(b)                                 Premises:  For that portion of the Lease
Term prior to the Expansion Premises Commencement Date, “Premises” means and
refers to the Initial Premises consisting of an aggregate of approximately one
hundred thirteen thousand seven hundred forty-nine

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

(113,749) rentable square feet, of which approximately thirty-eight thousand
nine hundred thirty-three (38,933) rentable square feet are located on the first
floor of the Building, approximately forty-two thousand five hundred ninety
(42,590) rentable square feet are located on the second floor of the Building,
and approximately thirty-two thousand two hundred twenty-six (32,226) rentable
square feet are located on the third floor of the Building. For that portion of
the Lease Term from and after the Expansion Premises Commencement Date,
“Premises” means and refers to the Initial Premises and the Expansion Premises
consisting of the entire Building and containing approximately one hundred
eighty-seven thousand six hundred fifty-three (187,653) rentable square feet.
The number of rentable square feet of the Initial Premises and the Expansion
Premises as set forth in this paragraph shall be final, binding and conclusive
for all purposes of this Lease.

 

(c)                                  Tenant’s Pro Rata Share:  A fraction, the
numerator of which is the number of rentable square feet of floor area in the
Premises, and the denominator of which is the number of rentable square feet of
floor area in the Building. Except as provided below, for all periods during the
Lease Term prior to the Expansion Premises Commencement Date, “Tenant’s Pro Rata
Share” is 113,749/187,653 = sixty and sixty-two one-hundredths percent (60.62%),
which shall be final, conclusive and controlling during such portion of the
Lease Term for all purposes. For all periods during the Lease Term from and
after the Expansion Premises Commencement Date, “Tenant’s Pro Rata Share of
Operating Costs” is 187,653/187,653 = one hundred percent (100.00%), which shall
be final, conclusive and controlling during such portion of the Lease Term for
all purposes. Notwithstanding the foregoing, for purposes of determining the
Excess Operating Costs Allocable to the Premises, Tenant’s Pro Rata Share for
the first Lease Year (i.e. March 1, 2004 through February 28, 2005) is deemed to
be thirty-nine and ninety-seven one-hundredths percent (39.97%) and Tenant’s Pro
Rata Share for the second Lease Year (i.e. March 1, 2005 through February 28,
2006) is deemed to be forty-nine and three one-hundredths percent (49.03%).

 


6.                                       CONDITION OF PREMISES. TENANT ACCEPTS
THE INITIAL PREMISES, AND SHALL ACCEPT THE EXPANSION PREMISES, FOR THE REMAINDER
OF THE LEASE TERM (AS EXTENDED HEREIN) IN THEIR AS IS CONDITION. TENANT
ACKNOWLEDGES THAT NO REPRESENTATIONS AS TO THE CONDITION OF THE INITIAL PREMISES
OR THE EXPANSION PREMISES HAVE BEEN MADE BY LANDLORD. NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN OR IN THE LEASE, EXCEPT AS EXPRESSLY PROVIDED
IN SECTION 7 OF THIS FIRST AMENDMENT LANDLORD SHALL HAVE NO OBLIGATION TO
PROVIDE ANY IMPROVEMENT ALLOWANCE AS A CONDITION TO, OR IN CONNECTION WITH, THE
EXTENSION OF THE LEASE TERM OR THE EXPANSION OF THE PREMISES AS PROVIDED IN THIS
FIRST AMENDMENT.


 


7.                                       REFURBISHMENT IMPROVEMENTS/ALLOWANCE.
IN THE EVENT THAT TENANT DESIRES TO REFURBISH THE PREMISES AFTER MARCH 1, 2010,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF LANDLORD SHALL PROVIDE TENANT WITH AN
ALLOWANCE (THE “REFURBISHMENT ALLOWANCE”) TOWARD THE COST OF SUCH REFURBISHMENT
(INCLUDING LABOR AND MATERIALS, ARCHITECTURAL, ENGINEERING, PERMITTING AND SPACE
PLANNING FEES, AND CONSTRUCTION MANAGEMENT FEE) OF UP TO A MAXIMUM OF [**] OF
THE PREMISES (I.E. [**]). EXCEPT AS PROVIDED IN THE PENULTIMATE SENTENCE OF THIS
SECTION 7, ANY SUCH REFURBISHMENT WORK (COLLECTIVELY, “REFURBISHMENT
IMPROVEMENTS”) SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF EXHIBIT C
TO THE LEASE, PROVIDED THAT ANY REFERENCE IN EXHIBIT C TO (A) “TENANT
IMPROVEMENTS” SHALL BE DEEMED TO REFER TO THE REFURBISHMENT IMPROVEMENTS, (B)
THE “TENANT IMPROVEMENT ALLOWANCE” SHALL BE DEEMED TO REFER TO THE REFURBISHMENT
ALLOWANCE, (C) THE TENANT IMPROVEMENT CONTRACTOR SHALL BE DEEMED TO REFER TO THE
CONTRACTORS APPROVED BY LANDLORD FOR THE REFURBISHMENT WORK IN ACCORDANCE WITH
PARAGRAPH 2(C) OF SAID EXHIBIT C, (D) THE PLANS AND SPECIFICATIONS SHALL BE
DEEMED TO REFER TO THE PLANS AND SPECIFICATIONS APPROVED BY LANDLORD FOR THE
REFURBISHMENT WORK IN ACCORDANCE WITH PARAGRAPH 1 OF SAID EXHIBIT C, AND (E)
TENANT IMPROVEMENT COSTS SHALL BE DEEMED TO REFER TO THE COSTS OF THE
REFURBISHMENT IMPROVEMENTS (WHICH COSTS SHALL INCLUDE ALL OF THE SAME TYPES OF
COSTS APPLICABLE TO THE TENANT IMPROVEMENTS AS ARE INCLUDED IN TENANT
IMPROVEMENT COSTS UNDER PARAGRAPH 3(A) OF SAID EXHIBIT C). NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE LEASE (INCLUDING BUT NOT LIMITED TO
THE LAST PARAGRAPH OF EXHIBIT C TO THE LEASE), (X) IN THE EVENT THAT TENANT

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 


HAS NOT COMPLETED THE REFURBISHMENT IMPROVEMENTS AND/OR SATISFIED ALL OF THE
TERMS AND CONDITIONS FOR DISBURSEMENT OF THE REFURBISHMENT ALLOWANCE ON OR
BEFORE MARCH 1, 2013, LANDLORD SHALL HAVE NO FURTHER OBLIGATION TO PAY OR
DISBURSE ANY REMAINING PORTION OF THE REFURBISHMENT ALLOWANCE, AND (Y)  TENANT
SHALL NOT BE ENTITLED TO RECEIVE ANY CREDIT OR PAYMENT ON ACCOUNT OF ANY
UNEXPENDED PORTION OF THE REFURBISHMENT ALLOWANCE. FURTHER, (1) IN ADDITION TO
THE MATTERS PROVIDED FOR IN PARAGRAPH 4.19 OF THE LEASE, TO THE EXTENT ACCURATE
ANY ESTOPPEL CERTIFICATE REQUESTED BY LANDLORD SHALL CERTIFY THAT ALL REQUIRED
CONTRIBUTIONS BY LANDLORD TO TENANT ON ACCOUNT OF THE REFURBISHMENT IMPROVEMENTS
HAVE BEEN DELIVERED OR RECEIVED, AS THE CASE MAY BE, AND (2) FOR ALL PURPOSES
UNDER THE LEASE, THE REFURBISHMENT IMPROVEMENTS SHALL CONSTITUTE TENANT
ALTERATIONS AND SHALL BE SUBJECT TO ALL TERMS AND CONDITIONS APPLICABLE THERETO,
PROVIDED THAT IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS FIRST
AMENDMENT AND THE TERMS OF THE LEASE, THE TERMS OF THIS FIRST AMENDMENT SHALL
CONTROL.


 


8.                                       OPTION TO RENEW.


 


(A)                                  PARAGRAPH 2.12 OF THE LEASE IS HEREBY
AMENDED BY DELETING THE FIRST TWO (2) LINES THEREOF AND SUBPARAGRAPHS (A)
THROUGH (F) (BUT RETAINING THE BALANCE OF SAID PARAGRAPH 2.12 FROM AND AFTER THE
DEFINITION OF “FAIR MARKET RENT”):


 

“Option to Renew. Landlord hereby grants Tenant one (1) option to renew the
Lease Term for a period of five (5) years (the “Renewal Term”) beginning on
March 1, 2015 and ending on February 29, 2020, upon the following terms and
conditions:

 

(a)                                  Tenant must exercise such renewal option,
if at all, by giving written notice (the “Exercise Notice”)  to Landlord on or
before August 31, 2013;

 

(b)                                 At the time Tenant delivers the Exercise
Notice, this Lease must be in full force and effect, Tenant must not have
assigned this Lease or sublet more than fifteen percent (15%) of the Premises,
and no Event of Default shall have occurred and be continuing hereunder; and

 

(c)                                  The Renewal Term shall be upon the same
term, covenants and conditions contained in this Lease, except that (1) the
annual Base Rent for the renewal Term shall be the then-current Fair Market Rent
of the Premises as of the first day of the Renewal Term, but in no event less
than the annual Base Rent in effect immediately prior to the commencement of the
Renewal Term, and (2) Tenant shall have no further option to extend the Lease
Term.

 


(B)                                 PARAGRAPH 2.12 OF THE LEASE IS HEREBY
FURTHER AMENDED BY DELETING THE WORDS “ADJUSTED TO REFLECT A 2004 BASE YEAR”
FROM THE FOURTH LINE OF THE TEXT IMMEDIATELY FOLLOWING FORMER SUBPARAGRAPH (F)
(WHICH HAS BEEN DELETED PURSUANT TO SECTION 10(A) OF THIS FIRST AMENDMENT) AND
SUBSTITUTING IN THEIR STEAD “ADJUSTED TO REFLECT A 2008 BASE YEAR”.


 

11.                                 Right of First Offer No Longer Applicable.
The Lease is hereby amended by deleting Paragraph 2.13 thereof in its entirety.

 

12.                                 Default Rate. Section 3.8 of the Lease is
hereby amended by deleting clause (a) thereof and substituting in its stead the
following:

 

“(a)  the published prime or reference rate at a national banking institution
designated by Landlord (the “Prime Rate”) then in effect, plus three (3)
percentage points, or”.

 

13.                                 Modification of Tenant’s Insurance
Requirements. (a)  Subparagraph 4.14.1(a) of the Lease is hereby amended by
deleting the following text from the last three (3) lines thereof:

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

“and which policy names Landlord and Manager and, at Landlord’s request
Landlord’s mortgage lender(s) or investment advisors, as additional insureds;”

 

and substituting in its stead the following:

 

“and which policy names Landlord, Kennedy Associates Real Estate Counsel, Inc.,
the Manager and, at Landlord’s request, Landlord’s trustee(s), mortgage
lender(s) and/or investment advisors, as additional insureds;”.

 

(b)  Subparagraph 4.14.2 of the Lease is hereby amended by deleting the last
sentence thereof and substituting the following in its stead:

 

“Upon any request from time to time made by Landlord, Tenant shall deliver to
Landlord, Kennedy Associates Real Estate Counsel, Inc., the Manager, and any
other parties hereunder required to be named as additional insureds,
certificates evidencing the existence and amounts of all such policies.”

 

14.                                 Modification of Landlord’s Insurance
Requirements. Subparagraph 4.15.1 of the Lease is hereby superseded and replaced
in its entirety by the following:

 

“4.15.1   A policy of commercial general liability insurance, insuring against
claims of bodily injury and death or property damage or loss with a combined
single limit at the Commencement Date of not less than One Million Dollars
($1,000,000.00) per occurrence and Two Million Dollars ($2,000,000.00) in the
aggregate, which policy shall be payable on an “occurrence” rather than a
“claims made” basis; and an excess liability policy in umbrella form with a
minimum limit of liability of Four Million Dollars ($4,000,000.00);”.

 

15.                                 Modification of Landlord’s Authorized
Agents. Paragraph 6.17 of the Lease is hereby superseded and replaced in its
entirety by the following:

 

“6.17                     Landlord’s Authorized Agents. Notwithstanding anything
contained in the Lease to the contrary, including without limitation, the
definition of Landlord’s Agents, only officers of Landlord’s authorized
representative, Kennedy Associates Real Estate Counsel, Inc., and officers of
NewTower Trust Company, the trustee of Landlord, are authorized to amend, renew
or terminate this Lease, or to compromise any of Landlord’s claims under this
Lease or to bind Landlord in any manner. Without limiting the effect of the
previous sentence, no property manager or broker shall be considered an
authorized agent of Landlord to amend, renew or terminate this Lease, to
compromise any of Landlord’s claims under this Lease or to bind Landlord in any
manner.”

 

16.                                 Change of Designated Addresses. Landlord’s
Designated Address set forth in the Lease opposite Landlord’s signature is
hereby superseded and replaced in its entirety by the following:

 

Designated Address for Landlord:

 

NewTower Trust Company Multi-Employer Property Trust

c/o Kennedy Associates Real Estate Counsel, Inc.
Attention: Executive Vice President - Asset Management
1215 Fourth Ave., Suite 2400
Seattle, WA 98161
Facsimile:  (206) 682-4769

 

with a copy to:

 

NewTower Trust Company Multi-Employer Property Trust

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

c/o Kennedy Associates Real Estate Counsel, Inc.

Attn: Vice President - Asset Management

7315 Wisconsin Avenue, Suite 350 West

Bethesda, MD 20814

Facsimile:  (301) 656-9339

 

and with a copy to:

 

NewTower Trust Company Multi-Employer Property Trust

c/o NewTower Trust Company

Attn: President/MEPT

or Patrick O. Mayberry

Three Bethesda Metro Center, Suite 1600

Bethesda, MD 20814

Facsimile:  (240) 235-9961

 

and with a copy to Manager at:

 

Trammell Crow Company

101 West Elm Street, Suite 400

Conshohocken, PA 19428

Facsimile:   484-530-4601

 

Tenant’s Designated Address set forth in the Lease opposite Tenant’s signature
is hereby superseded and replaced in its entirety by the following:

 

Designated Address for Tenant:

 

Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

Attn: Legal Department

Facsimile: (610) 738-6590

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn:  J.J. Broderick, Esq.

Facsimile:  (215) 963-5001

 

17.                                 Offer. The submission of this First
Amendment to Tenant or its broker or other agent does not constitute an offer to
amend the Lease. This First Amendment shall have no force or effect until: (a)
it is executed and delivered by Tenant to Landlord; and (b) it is executed and
delivered by Landlord to Tenant.

 

18.                                 Brokers. Tenant was represented in the
transaction evidenced by this First Amendment by Studley, Inc. (“Tenant’s
Broker”), a licensed real estate broker. Landlord was represented in the
transaction evidenced by this First Amendment by Trammell Crow Company
(“Landlord’s Broker”), a licensed real estate broker. Each party to this First
Amendment shall indemnify, defend and hold harmless the other party from and
against any and all claims asserted against such other party by any real estate
broker, finder or intermediary relating to any act of the indemnifying party in
connection with this First Amendment.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

19.                                 Severability; Captions. If any clause or
provision of this First Amendment is determined to be illegal, invalid, or
unenforceable under present or future laws, the remainder of this First
Amendment shall not be affected by such determination, and in lieu of each
clause or provision that is determined to be illegal, invalid or unenforceable,
there be added as a part of this First Amendment a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable. Headings or captions in
this First Amendment are added as a matter of convenience only and in no way
define, limit or otherwise affect the construction or interpretation of this
First Amendment.

 

20.                                 Incorporation of Prior Agreement;
Amendments. The Lease, together with this First Amendment contains all of the
agreements of the parties hereto with respect to any matter covered or mentioned
therein or herein, and no prior agreement or understanding pertaining to any
such matter shall be effective for any purpose. No provision of the Lease as
amended by this First Amendment may be amended or added to except by an
agreement in writing signed by the parties to the Lease or their respective
successors in interest.

 

21.                                 Authority. Each individual executing this
First Amendment on behalf of their respective party represents and warrants to
the other party that he or she is duly authorized to so execute and deliver this
First Amendment and that all corporate actions and consents required for
execution of this First Amendment have been given, granted or obtained. If
Tenant is a partnership, company, corporation or other business organization, it
shall, within ten (10) Business Days after demand by Landlord, deliver to
Landlord satisfactory evidence of the due authorization of this Lease and the
authority of the person executing this First Amendment on its behalf.

 

22.                                 Ratification of Lease. The Lease, as herein
amended, remains in full force and effect and is hereby ratified and reaffirmed
in all respects.

 

<THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK>

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

WHEREFORE, the parties set their hands and seals as of the date first written
above.

 

 

LANDLORD:

 

 

 

 

NewTower Trust Company Multi-Employer
Property Trust, a trust organized under
12 C.F.R. Section 9.18

 

 

 

 

By:

Kennedy Associates Real Estate Counsel, Inc.,
Authorized Signatory

 

 

 

 

 

By:

/s/ James R. Landau

 

 

 

Name: James R. Landau

 

 

Its: Vice President

 

 

 

 

 

 


 


TENANT:


 


 


 

 

Cephalon, Inc.,a Delaware corporation

 

 

 

 

By:

/s/ Robert J. Urban

 

 

Print Name: Robert J. Urban

 

Title: Vice President, Worldwide Facilities and
Corporate Engineering

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGEMENT

 

Maryland

)

Montgomery

) ss.

 

)

 

On this 11th day of May, 2006, before me personally appeared James R. Landau, to
me known to be a Vice President of Kennedy Associates Real Estate Counsel, Inc.,
the corporation that executed the within and foregoing instrument as authorized
signatory of the NewTower Trust Company Multi-Employer Property Trust, and
acknowledged said instrument to be the free and voluntary act and deed of such
corporation as such authorized signatory, for the uses and purposes therein
mentioned, and on oath stated that he (he or she) was authorized to execute said
instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

Name: /s/

Melissa A. McLean

 

 

NOTARY PUBLIC in and for the Maryland,

 

residing at Washington DC.

 

My appointment expires: August 29, 2009.

 

[NOTARIAL SEAL]

 

TENANT ACKNOWLEDGEMENT

 

 

)

 

) ss.

 

)

 

On this 21st day of April, 2006, before me, a Notary Public in and for the
Commonwealth of Pennsylvania personally appeared Robert J. Urban, the Vice
President, Worldwide Facilities and Corporate Engineering of Cephalon, Inc., the
Delaware corporation that executed the within and foregoing instrument, and
acknowledged said instrument to be the free and voluntary act and deed of said
corporation for the uses and purposes therein mentioned, and on oath stated that
s/he/they was/were authorized to execute said instrument..

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

 

Name:

/s/ Carolyn S. Iosca

 

 

NOTARY PUBLIC in and for the

 

 

, residing at

 

 

.

 

My appointment expires: March 3, 2007.

 

[NOTARIAL SEAL]

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

First Amendment Exhibit A

 

Drawing Showing the Expansion Premises

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------